Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 05/23/2022, have been received and entered.
	Claims 44-73 are pending and in condition for allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 was filed after the mailing date of the Non-Final Office Action on 02/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Rejections Set Forth in the 02/22/2022 Non-Final Office Action
In reply to the rejection of claims 44-52, 54-70, and 72-73 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of a pharmaceutical composition “comprising” an amorphous solid dispersion, the amorphous solid dispersion “consisting essentially of” dasatinib, a polymer or copolymer of N-vinylpyrrolidone, and optionally one or more functional components selected from the group consisting of antioxidants, wetting agents, and solubilizers, as discussed in the interview March 9, 2022, paragraph [0375] of the disclosure expressly defines the term “consisting essentially of” in a manner that is narrower than the definition set forth in MPEP 2111.03.  Specifically, “consisting essentially of” is construed, pursuant with Applicants’ express definition thereof, to limit the amorphous solid dispersion to the listed ingredients and other elements that do not interfere with or contribute to the activity or action thereof as specified in the disclosure for the listed elements.  Such activities of the listed element dasatinib are described in [0003] and the listed element a polymer of copolymer of N-vinylpyrrolidone in [0038].  Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 44-73 under 35 U.S.C. §103 as being unpatentable over WO ‘605 (Jimenez) and US ‘443 (Brisander) in view of Eley et al. and Takahashi et al., Applicants now submit arguments and a declaration by Dr. Christian Wertz.  The Examiner has carefully considered the prior art teachings and Applicants’ working examples in light of Applicants’ arguments and the Wertz Declaration. Having reweighed the factual evidence of record and considered all of the Graham factors, the Examiner is persuaded that it would not have been obvious to administer the claimed amorphous solid dispersion of dasatinib in combination with co-administration of a gastric acid reducing agent.  Accordingly, the rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As noted by Applicants and declarant, the problem of administering dasatinib at elevated gastric pH (such as occurs when it is co-administered with a gastric acid reducing agent) was a well-known problem in the art.  This is evidenced by, inter alia, BUDHA ET AL. (Clinical Pharmacology & Therapeutics, August 2012, vol. 92, no. 2, pages 203-213) (of record) and the SPRYCEL (dasatinib) Prescribing Information (2018) (of record).  SPRYCEL in fact expressly states “[t]he coadministration of SPRYCEL with a gastric acid reducing agent my decrease concentrations of dasatinib” and in fact warns “[d]o not administer H2 antagonists or proton pump inhibitors with SPRYCEL”.  Despite the well-known problem of administering dasatinib at elevated gastric pH and the express warning in the art to not administer gastric acid reducing agents such as H2 antagonists or proton pump inhibitors with SPRYCEL (dasatinib), neither Jimenez nor Brisander mention this as a problem to be solved by their inventions, i.e., administering dasatinib at elevated pH caused by gastric acid reducing agents without reduced systemic exposure to dasatinib. Notably, Jimenez and Brisander do not even mention gastric acid reducing agents, let alone co-administering a dasatinib formulation of their inventions with a gastric acid reducing agent.  The Examiner must therefore conclude that if the solid dispersions of dasatinib described in Jimenez and/or Brisander solved the problem (or were even intended to solve the problem) of co-administering dasatinib with gastric acid reducing agents, which was a well-known problem in the art prior to their filing dates, they would have disclosed as much.  That they did not, and in fact do not mention gastric acid reducing agents at all, weighs in favor of non-obviousness of the claimed invention.  Further, Applicants’ in vivo working example in human subjects directly comparing the pharmacokinetics of a dasatinib amorphous solid dispersion (ASD) tablet of the invention with SPRYCEL tablet at elevated gastric pH weighs heavily in favor of non-obviousness.  See Example 5; Table 27.  That the pharmacokinetics of the claimed amorphous solid dispersion of dasatinib are substantially the same at elevated gastric pH when co-administered with a gastric acid reducing agent (famotidine) (Table 27) and unmodified gastric pH (Table 28) solves a long-felt need in the art for a method of administering dasatinib with gastric acid reducing agents without a detrimental reduction in the exposure of dasatinib. 
Accordingly, the Examiner is persuaded that it would not have been obvious to a person of ordinary skill in the art that administering the claimed amorphous solid dispersion of dasatinib with co-administration of a gastric acid reducing agent would reasonably result in the pharmacokinetics of dasatinib being substantially similar to those at normal, non-elevated gastric pH, i.e., that dasatinib can be administered without a detrimental reduction in the exposure to dasatinib.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 44-73 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629